Case 2:85-cv-04544-DMG-AGR Document 607 Filed 07/29/19 Page 1 of 5 Page ID #:31375



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   Laura N. Diamond (Cal. Bar. No. 185062)
         Rachel Leach (D.C. Bar No. 1047683)
     5   256 South Occidental Boulevard
     6   Los Angeles, CA 90057
         Telephone: (213) 388-8693
     7   Facsimile: (213) 386-9484
     8   Email:pschey@centerforhumanrights.org
               crholguin@centerforhumanrights.org
     9         ldiamond@centerforhumanrights.org
    10         rleach@centerforhumanrights.org
    11   Listing continues on next page
    12   Attorneys for Plaintiffs
    13
    14                          UNITED STATES DISTRICT COURT
    15                         CENTRAL DISTRICT OF CALIFORNIA
    16                                    WESTERN DIVISION
    17
    18   Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
    19                    Plaintiffs,               JOINT PROPOSAL REGARDING
                                                    NOTICE TO FLORES CLASS
    20         v.                                   MEMBERS OF PLAINTIFFS’
                                                    AMENDED MOTION FOR
    21   William Barr, Attorney General of the      AWARD OF ATTORNEYS’ FEES
         United States, et al.,
    22                                              Hearing: October 11, 2019
                          Defendants.
    23                                              [HON. DOLLY M. GEE]
    24
    25
    26
    27
    28
                                                          JOINT PROPOSAL REGARDING NOTICE TO FLORES CLASS
                                                        MEMBERS OF PLAINTIFFS’ AMENDED MOTION FOR AWARD
                                                                                      OF ATTORNEYS’ FEES
                                                                                  CV 85-4544-DMG-AGR X
Case 2:85-cv-04544-DMG-AGR Document 607 Filed 07/29/19 Page 2 of 5 Page ID #:31376

         USF SCHOOL OF LAW IMMIGRATION CLINIC
     1   Bill Ong Hing (Cal. Bar No. 61513)
         2130 Fulton Street
     2   San Francisco, CA 94117-1080
     3   Telephone: (415) 422-4475
         Email: bhing@usfca.edu
     4
     5   LA RAZA CENTRO LEGAL, INC.
         Stephen Rosenbaum (Cal. Bar No. 98634)
     6   474 Valencia Street, Suite 295
     7   San Francisco, CA 94103
         Telephone: (510) 387-3956
     8   Email: srosenbaum@law.berkley.edu
     9
         ORRICK, HERRINGTON & SUTCLIFFE LLP
    10   Kevin Askew (Cal. Bar No. 238866)
    11   777 South Figueroa Street, Suite 3200
         Los Angeles, CA 90017
    12   Telephone: (213) 629-2020
    13   Email:      kaskew@orrick.com

    14   ORRICK, HERRINGTON & SUTCLIFFE LLP
    15   Elyse Echtman
         Shaila Rahman
    16   51 West 52nd Street
    17   New York, NY 10019-6142
         Telephone: 212/506-3753
    18   Email: eechtman@orrick.com, sdiwan@orrick.com
    19
         THE LAW FOUNDATION OF SILICON VALLEY
    20   LEGAL ADVOCATES FOR CHILDREN AND YOUTH
    21   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
         Katherine H. Manning (Cal. Bar No. 229233)
    22   Annette Kirkham (Cal. Bar No. 217958)
    23   4 North Second Street, Suite 1300
         San Jose, CA 95113
    24   Telephone: (408) 280-2437
    25   Email: jenniferk@lawfoundation.org,
         kate.manning@lawfoundation.org
    26   annettek@lawfoundation.org
    27
    28
                                                         JOINT PROPOSAL REGARDING NOTICE TO FLORES CLASS

                                            - ii -   MEMBERS OF PLAINTIFFS’ AMENDED MOTION FOR AWARD
                                                                                     OF ATTORNEYS’ FEES
                                                                                 CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 607 Filed 07/29/19 Page 3 of 5 Page ID #:31377



     1         On June 21, 2018 Defendants’ filed Defendants’ Ex Parte Application For
     2   Limited Relief from Settlement Agreement (“Ex Parte Application”) [Dkt. # 435].
     3
         On July 09, 2018, the Court denied Defendants’ Ex Parte Application (Dkt. # 455).
     4
     5   Plaintiffs then filed their Amended Motion for Award of Attorneys’ Fees
     6
         (“Motion”) [Dkt. #550] pursuant to the Equal Access to Justice Act, 28 U.S.C. §
     7
         2412(d) (“EAJA”) for an award of attorney’s fees and costs in securing the July 9,
     8
     9   2018, Order. In accordance with the Court’s Order Re Provision of Class Notice for
    10
         Plaintiffs’ Motion for Award of Attorneys’ Fees [Dkt. #601], the parties
    11
         respectfully submit the following Joint Proposal regarding notice to Flores class
    12
    13   members of Plaintiffs’ EAJA Motion.
    14
                Within five (5) days of the Court’s Order, Plaintiffs will provide to
    15
         Defendants copies of the approved Notice to Flores Class Members (“Notice”), in
    16
    17   both English and Spanish. Within twenty (20) days of the issuance of the Court’s
    18
         Order, Defendants will post the approved Notice in English and Spanish at all
    19
    20   Immigration and Customs Enforcement (“ICE”) family residential centers where

    21   minors are held. The proposed Notice is attached as Exhibit 1. Defendants will
    22
         notify Plaintiffs’ Class Counsel in writing when the Notices have been posted and
    23
    24   of the locations where posted. The notice period will be no less than be 30 days.

    25   Fifty (50) days following the issuance of the Court’s Order, Plaintiffs’ Class
    26
         Counsel shall file and serve any objections received, redacted as appropriate, or
    27
    28   notify the Court that no objections have been received. On or before September 27,
                                                              JOINT PROPOSAL REGARDING NOTICE TO FLORES CLASS

                                                 -1-        MEMBERS OF PLAINTIFFS’ AMENDED MOTION FOR AWARD
                                                                                          OF ATTORNEYS’ FEES
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 607 Filed 07/29/19 Page 4 of 5 Page ID #:31378

         2019, Plaintiffs and Defendants shall file a joint report regarding any objections
     1
         received from class members during the period for the submission of objections and
     2
     3   Plaintiffs’ Class Counsel will file their Reply Brief to Defendants’ Opposition to
     4   Plaintiffs’ Amended Motion for Award of Attorneys’ Fees [Dkt. # 597]. The parties
     5
         respectfully request the Court set a hearing date on Plaintiffs’ Motion and any
     6
     7   timely objections for October 11, 2019.
     8
     9                                    Respectfully submitted,
    10
    11
         Dated: July 29, 2019             /s/Peter Schey
    12                                     Class Counsel for Plaintiffs
                                           CENTER FOR HUMAN RIGHTS &
    13
                                           CONSTITUTIONAL LAW
    14                                     Peter A. Schey
                                           Carlos Holguín
    15
                                           Laura N. Diamond
    16                                     Rachel Leach
    17
    18                                     /s/ Sarah B. Fabian
    19                                    Counsel for Defendants
                                          U.S. DEPARTMENT OF JUSTICE
    20                                    Sarah B. Fabian
    21                                    Senior Litigation Counsel
                                          Office of Immigration Litigation
    22                                    District Court Section
    23
    24   ///
    25
    26
    27
    28
                                                   2          JOINT PROPOSAL REGARDING NOTICE TO FLORES CLASS
                                                            MEMBERS OF PLAINTIFFS’ AMENDED MOTION FOR AWARD
                                                                                          OF ATTORNEYS’ FEES
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 607 Filed 07/29/19 Page 5 of 5 Page ID #:31379



     1
                                     CERTIFICATE OF SERVICE
     2
     3
                  I, Peter Schey, declare and say as follows:
     4
                  I am over the age of eighteen years of age and am not a party to this action. I
     5
         am employed in the County of Los Angeles, State of California. My business
     6
         address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7
         state.
     8
                  On July 29, 2019 I electronically filed the following document(s):
     9
    10            • JOINT PROPOSAL REGARDING NOTICE TO FLORES CLASS
                    MEMBERS OF PLAINTIFFS’ AMENDED MOTION FOR
    11              AWARD OF ATTORNEYS’ FEES; AND
    12            • EXHIBIT 1
    13
         with the United States District Court, Central District of California by using the
    14
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    15
         served by the CM/ECF system.
    16
    17                                                                    /s/Peter Schey
                                                                          Attorney for Plaintiffs
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                  JOINT PROPOSAL REGARDING NOTICE TO FLORES CLASS

                                                    -1-         MEMBERS OF PLAINTIFFS’ AMENDED MOTION FOR AWARD
                                                                                              OF ATTORNEYS’ FEES
                                                                                          CV 85-4544-DMG-AGRX
